DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
A Request for Continued Examination was filed on June 21, 2022.
In an Amendment filed on June 21, 2022, claims 1, 5, 8, 10, and 14 were amended.
Claims 1, 5-8, 10, and 14 are currently pending and under examination, of which claims 1, 8, and 14 are independent claims. 

Response to Amendment
Applicant’s amendments to the claims have overcome the claim objections previously set forth.
Applicant’s amendments to the claims have overcome the prior art rejections previously set forth.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 11, insert “the” before “dust concentration values”.
Claim 1, line 26, insert “predetermined” before “reference concentration”.
Claim 1, line 27, insert “the” before “dust concentration values”.
Claim 1, line 27, replace “, thereby determining” with “to determine”.
Claim 1, line 28, insert “the” before “dust concentration values”.
Claim 5, line 2, insert “the” before “air cleaning intensities”.
Claim 5, line 3, insert “the” before “dust concentration values”.
Claim 6, line 3, replace “the dust concentration state” with “a dust concentration state”.
Claim 8, line 7, replace “concentrations” with “concentration values”.
Claim 8, line 10, insert “the” before “dust”.
Claim 8, line 11, replace “concentrations” with “concentration values”.
Claim 8, line 17, replace “dust concentrations” with “the dust concentration values”.
Claim 8, line 26, insert “predetermined” before “reference concentration”.
Claim 8, line 27, insert “the” before “dust”.
Claim 8, line 27, replace “, thereby determining” with “to determine”.
Claim 8, line 28, insert “the” before “dust”.
Claim 8, line 30, replace “select data” with “select dust concentration data”.
Claim 14, line 12, replace “concentrations” with “concentration values”.
Claim 14, line 16, insert “the” before “dust”.
Claim 14, line 28, insert “predetermined” before “reference concentration”.
Claim 14, line 29, insert “the” before “dust”.
Claim 14, line 29, replace “, thereby determining” with “to determine”.
Claim 14, line 30, insert “the” before “dust”.
Claim 14, line 32, replace “select data” with “select dust concentration data”.
Appropriate correction is respectfully requested.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1, 5-8, 10, and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Independent claims 1, 8, and 14 recite, in part, “…dust concentration data necessary for learning...”  The meaning and intended scope of “necessary” is unclear and ambiguous.  Appropriate correction through claim amendment is respectfully requested.  For purposes of examination, the referred features of claims 1, 8, and 14 will be construed “…dust concentration data for learning…”
Further, independent claims 1, 8, and 14 recite, in part, “…from the data acquired in the pre-processing step”.  However, the pre-processing step does not acquire data”; thus, which data the claim is referring to is unclear.  The claims recite in the pre-processing function “classifying the received dust concentration data”.  Appropriate correction through claim amendment is respectfully requested.  For purposes of examination, the referred features of claims 1, 8, and 14 will be construed “…from the classified received dust concentration data from the pre-processing step”.
In view of the dependencies, claims 5-7 and 10 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 10, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “...pre-processing  for classifying the received dust concentration data according to predetermined criteria to prepare data available for pattern prediction; analyzing a pattern of dust concentration values for respective time periods of collected dust concentration data on the basis of history information; determining a predicted time in which a dust concentration of the indoor space is predicted to exceed a predetermined reference value on the basis of the result of analysis of the pattern of dust concentration values for the respective time periods; …wherein the pre-processing further comprises: defining daily M pieces of dust concentration data for N days; and classifying the defined dust concentration data on the basis of a plurality of features including at least one of a daily dust concentration pattern, dust concentration patterns for different days of the week, and a weekday/weekend dust concentration pattern, and wherein the method further comprises: determining whether dust concentrations for the respective time periods exceed a predetermined reference concentration for one day, and then excluding the dust concentration data that is less than the reference concentration from the analysis of the pattern of dust concentration values, thereby determining a number of pieces of data used for the analysis of the pattern of dust concentration values; and setting data exceeding the predetermined reference concentration as dust concentration pattern analysis target data and selecting dust concentration data necessary for learning from the data acquired in the pre-processing step”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the published Specification, such as paragraphs [0230]-[0237] describing the pre-processing, analyzing, and the determining functions.  As described, the functions could be performed as a mental process that can be performed through observation, evaluation and judgement. Paragraph [0018], for instance, describes the defining daily M pieces operation and Paragraph [0132] describes the classifying function, which, as described could be performed as a mental process through observation, evaluation and judgement.  Paragraph [0241]-[0243] of the published Specification describe the determining of whether dust concentrations for the respective time periods exceed a predetermined reference concentration for one day and Paragraph [0150] of the Specification of the present application for instance, as published, describes the setting function, which could be performed as a mental process through observation, evaluation and judgement.  In view of the description provided, at least, in these paragraphs, a person may perform, through observation, evaluation and judgement, the detection functions as recited.
Accordingly, the claim recites an abstract idea.
The judicial exceptions is not integrated into a practical application.  In particular, claim 1 recites the additional features of, “An indoor air quality control method using an intelligent air cleaner, comprising: … scheduling air cleaning intensities of the air cleaner for the respective time periods on the basis of the predicted time and outputting a scheduling result indicative thereof, and transmitting the scheduling result to the air cleaner, wherein the received dust concentration data includes the history information related to time when dust concentration data is collected through the air cleaner,…”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Although the claim nominally requires these steps to be performed by an intelligent air cleaner, this apparatus implementation of mental processes is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic air cleaner as a tool to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, these additional elements do not integrate the recited judicial exceptions into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
It is noted that Paragraphs [0224]-[0226] of the published Specification describe that the schedule of controlling the air cleaning intensity of the air cleaner in response to an indoor air quality state through prediction of an indoor air quality pattern for each time period for one day, the claim does not recite any type of controlling being done by the air cleaner.  The claim does not positively recite a function of controlling the air cleaner to perform air cleaning based on the scheduling result.  Rather, a transmission is made to the air cleaner of the scheduling result.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Although the claim nominally requires these steps to be performed by an intelligent air cleaner, this apparatus implementation of mental processes is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic air cleaner as a tool to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, these additional elements do not integrate the recited judicial exceptions into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)  No additional details are provided about the intelligent air cleaner other than being a generic processing circuitry to perform the abstract ideas. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.”)
With regards to the scheduling and transmitting functions, it is noted that Paragraphs [0224]-[0226] of the published Specification describe that the schedule of controlling the air cleaning intensity of the air cleaner in response to an indoor air quality state through prediction of an indoor air quality pattern for each time period for one day, the claim does not recite any type of controlling being done by the air cleaner.  The claim does not positively recite a function of controlling the air cleaner to perform air cleaning based on the scheduling result.  Rather, a transmission is made to the air cleaner of the scheduling result.
US Patent Publication No. 2016/0041074 A1 to Pliskin describes in Paragraph [0059] “If a particulate and/or unacceptable level of particulate is detected at step 111…further actions are taken by the system. For example, upon a prompt generated by the results of step 111, the system may initiate a predictive analysis step 112 and/or initiate remedial actions 113 including, for example, activating air filtration and disinfecting means, increasing the power or efficacy of existing or presently operating air filtration means, and/or other automated steps to address the contamination or infection concerns.” US Patent Publication No. 2020/0248916 A1 to Tae et al. (cited by the Examiner on December 12, 2021 in Form PTO-892) describes in Paragraph [0116] “The cloud server 300 may perform the operations of conveying a command regarding a control operation to the air conditioning apparatus 100, analyzing environmental information, and generating or modifying schedule information, at each predetermined time, and may transmit the result thereof to the air conditioning apparatus 100.”  US Patent Publication No. 2020/0258029 A1 to Jung et al. describes in Paragraph [0012] “…the processor is configured to acquire schedule information associated with an operation of the electronic device from a user, to generate a schedule based on the schedule information, to transmit the schedule information to an external server using the communication circuit, to acquire options capable of changing the operation of the electronic device related to the schedule, to output the options using the output device, to select any one option of the options based on a user input, and to change the schedule based on schedule information of the selected option.”  Such cases demonstrate that scheduling and transmission function are well-understood, routine, and conventional activities.
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 5 and 7, under their broadest reasonable interpretation, claim 5 further defines the scheduling result and claim 7 further define the predetermined reference value, without integrating the judicial exceptions into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that claims 5 and 7 are not more than a drafting effort designed to monopolize the exception.  Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5 and 7 are not patent eligible.
Regarding claim 6, this claim recites a determining function that has been discussed to cover abstract ideas as being mental functions.  Therefore, the claim is not patent eligible.
Claims 8 and 14 recite features implemented by similar structure and functions as those of the system of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claims 8 and 14. Independent claims 8 and 14 are not deemed patent eligible.
Regarding claim 10, under their broadest reasonable interpretation, the limitations of claim 10 refer to the processor scheduling air cleaning intensities without adding more than insignificant extra-solution activities, without providing significantly more than the abstract ideas of independent claim 8.  Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 10 is not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2018/0296050 to Karakaya describes a method of dust processing, comprising measuring a first amount of particles of a first size (e.g. PM10), and measuring a second amount of particles of a second size (e.g. PM2.5) smaller than the first size. It is then determined whether the first amount exceeds the second amount by a predefined threshold. If so, a user may be informed about the need to start cleaning, or a robotic vacuum cleaner may be prompted to start cleaning a room.
US Patent Publication No. 2017/0028333 to Takei describes a dust removing apparatus comprises: an air blower performs air blowing; an air sucker performs air suction from a space in which the air blowing is performed to collect dust from the space; a sensor measures an amount of the collected dust, the amount of dust indicating a density of the collected dust; a processor determines whether or not a usage condition of the dust removing apparatus in the space is appropriate by comparing the measured amount of collected dust with an estimated value of an amount of collected dust under a usages condition of the dust removing apparatus satisfying a predetermined appropriate use criteria upon the measurement of the amount of collected dust; and an outputter outputs information indicating the result of the determined usage condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473. The examiner can normally be reached Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M. CHOI/Patent Examiner, Art Unit 2117